DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Applicants AFCP2 Amendments and Remarks
The previously indicated allowance of claims 2-5 from the last office action (mailed on 05/12/2022) are maintained.
Independent claim 2 (in the claim Amendments filed on 05/03/2022) is persuasive due to the limitation of objected claim 2 and all of the necessary limitations of base claim 1. Claim 2 defines the limitation structure of “the reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to a control electrode of the switching element”.
Independent claim 5 (in the claim Amendments filed on 05/03/2022) is persuasive due to the limitation of objected claim 5 and all of the necessary limitations of base claim 1. Claim 5 defines the limitation structure of “the reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to the control electrode of the switching element”.
.
Applicant's AFCP2 Claim Amendments, filed on 07/12/2022, with respect to the 102 rejection of independent claim 1 is persuasive due to further defining the limitation structure of “the reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to a control electrode of the switching element”. The rejection of claim 1 and the rejection and objection of the dependent claims base on claim 1 cited in the last Office Action (mailed on 05/12/2022) are withdrawn.

Applicant's AFCP2 Claim Amendments, filed on 07/12/2022, with respect to independent claim 9 has been fully considered and is persuasive due to the limitation of objected claim 9 and all of the necessary limitations of base claim 1. Claim 9 defines the limitation structure of “the first conductive pattern is connected by a wire to the second conductive pattern to form a continuous electrical path across both the switching element and the free wheel diode”.

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a semiconductor device, comprising …and a reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to a control electrode of the switching element…, as recited in combination in claim 1. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in claim 1, it is believed to render the claim individually patentable and the claims respectively dependent thereto patentable over the prior art of record. Therefore, claims 6-8 are allowed.
Regarding independent claim 2, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a semiconductor device, comprising: …and a reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to a control electrode of the switching element…, as recited in combination in claim 2. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in claim 2, it is believed to render the claim individually patentable and the claim respectively dependent thereto patentable over the prior art of record. Therefore, claims 3-4 is allowed.
Regarding independent claim 5, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a semiconductor device, comprising: …and a reference potential wiring for supplying reference potential to a drive circuit which inputs a control voltage to the control electrode of the switching element…, as recited in combination in claim 5. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in claim 5, it is believed to render the claim individually patentable.
Regarding independent claim 9, the prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be improper. The prior art fails to teach a combination of limitations of a semiconductor device, comprising: …the first conductive pattern is connected by a wire to the second conductive pattern to form a continuous electrical path across both the switching element and the free wheel diode, as recited in combination in claim 9. After careful review of the specification and the claim in the application and a search of the prior art, considering the claim as a whole, the aforementioned recited limitations in combination in claim 9, it is believed to render the claim individually patentable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847